DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 06/01/2022):

Claim Amendments:

4. (Currently Amended) The method of claim 1 [[2]], further comprising: determining a number of uplink listen-before-talk failures for the second bandwidth part exceeds a threshold value; switching to a third bandwidth part based at least in part on the number of uplink listen- before-talk failures for the second bandwidth part exceeding the threshold value; and aborting the random access procedure on the second bandwidth part.

30. (Currently Amended) The apparatus of claim 27 [[28]], wherein the instructions are further executable by the processor to cause the apparatus to: determine a number of uplink listen-before-talk failures for the second bandwidth part exceeds a threshold value; switch to a third bandwidth part based at least in part on the number of uplink listen- before-talk failures for the second bandwidth part exceeding the threshold value; and abort the random access procedure on the second bandwidth part.

Reasons for Allowance
Claims 1, 4-27 and 30-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a bandwidth part switching configuration message comprising a switching parameter; 
performing a plurality of listen-before-talk procedures for a first bandwidth part; and 
switching to a second bandwidth part for uplink communications with the base station based at least in part on the switching parameter and a number of failures associated with the plurality of listen-before-talk procedures for the first bandwidth part; 
performing a random access procedure on the second bandwidth part based at least in part on switching to the second bandwidth part; 
transmitting a first message of the random access procedure; 
determining a threshold number of attempts for transmitting the first message has been satisfied; and 
declaring a radio link failure or switching to a third bandwidth part or a combination thereof based at least in part on the threshold number of attempts for transmitting the first message has been satisfied.

Regarding claims 21, 27 and 47, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 4-20, 23-26, 30-46 and 49-52, these claims depend from one of claims 1, 21, 27 and 47 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411